DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a zone integrated circuit comprising a driver circuit with the functional aspects corresponding to each pin and more specifically, the claimed limitations of the power line communication pin, the single wire communication line and the operation of the bidirectional dimming pin.  The before mentioned operations, along with the remaining operations of the driver circuit in the independent claims, when viewed as a whole, is not taught by the prior art.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Hence, claims 1-20 are allowable over the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2011/0001520 to Nagumo discloses a driver circuit, 100-# which drives an array of LEDs (Fig. 4), by controlling the current to the LEDs and further comprises a feedback circuit ([0120]), but does not disclose all the pins and their corresponding operations as cited in the independent claims.
US Publication 2011/0069094 to Knapp discloses a Driver IC for LEDs (Figs. 7/8), which uses a PWM scheme for controlling the brightness of the LEDs.  Additionally, in [0178-0183], Knapp discloses the operation of the Driver IC comprising the use of a digital number for controlling the PWM.  Although Knapp discloses the operation of a LED Driver IC, Knapp does not disclose all the claimed limitations of the independent claims.
US Publication 2011/0248648 to Liu a LED array driver which uses a feedback circuit for controlling the current of the LED array ([0033]).  However, Liu does not teach all the claimed operations of the independent claims.
US Publication 2012/0126712 to Kim discloses an LED driver for an LED array (Fig. 1) and the use of feedback voltage ([0094]), but does not disclose all the limitations of the independent claims.
US Publication 2014/0139498 to Hussain discloses a backlight driver for an array of LEDs (Fig. 7) and monitoring current using a feedback signal ([0068]), but does not disclose all the limitations of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693